


Exhibit 10(h)


Arabian American Development Company
10830 North Central Expressway, Suite 175
Dallas, Texas 75231
(214) 692-7872


Retirement Awards Program
January 15, 2008


Hatem El-Khalidi
10830 N. Central Expressway
Dallas, TX  75231


Dear Mr. El-Khalidi,


This letter will serve to formalize amendment to the terms and conditions of our
agreement concerning your pending retirement as President of Arabian American
Development Co. et al. and to recognize the forty years of service to the
Company.  This agreement is entered into for the benefit of the Company,
recognizing your long service, expertise, and history in the areas of marketing,
contract negotiations, and mineral development and the role you have played in
these areas.  The following shall replace the “Retirement Awards Program” dated
February 23, 2007 and shall take effect upon your official retirement from the
Company:


1.  
The Company will pay you six thousand dollars ($6,000.00) per month promptly on
the first day of each month for the remainder of your natural life.



2.  
Subsequent to your passing, the Company will pay your surviving spouse, Ingrid
El-Khalidi, a sum of four thousand dollars ($4,000.00) per month promptly on the
first day of each month for the remainder of her natural life.



3.  
Additionally, you may participate in the Employees Group Health Insurance
program as provided to employees of the Company, the premium of which will be
fully funded by the Company.  The Company shall not be obligated to provide any
health insurance coverage other than that offered to any regular employee in its
normal benefits program, which may change from time to time.  This benefit shall
be available to yourself and to Ingrid El-Khalidi for each of your natural lives
and shall not apply to any other parties, whether related, dependent upon you,
or associated with you in any way.



These terms are within the standard practices afforded other former employees
upon their retirement.  The forgoing represents the entire agreement whereby the
Company wishes to reward you for past service.  There are no warranties or
intentions other than those

 
 

--------------------------------------------------------------------------------

 

stated above.  We have discussed the option of purchasing an annuity to ensure
the benefits listed would be available to you under any change of the Company’s
financial position or ownership and have agreed that this option may continue
for discussion at a future date.  If this accurately sets forth your
understanding, please sign below as indicated and return an executed copy to me
for my files.
Sincerely,


/s/ Nick Carter


Nick Carter
Executive Vice President
Arabian American Development Co.






Agreed and accepted 10 Feb, 2008.


/s/ Hatem El-Khalidi
_____________________________________
Hatem El-Khalidi




STATE OF TEXAS


COUNTY OF HARDIN


BEFORE ME, the undersigned authority, on this day personally appeared Nicholas
Carter, an officer whose name is subscribed to the foregoing instrument, and
acknowledged to me that he executed the same for the purposes and consideration
therein expressed, in the capacity therein stated, and as the act ad deed of
said corporation.


GIVEN UNDER MY HAND AND SEAL OF OFFICE, this the 5th day of February, 2008.


My Commission expires:                                    Connie J Cook
                                                                              
Notary Public in and for
                           The State of Texas



